UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 30, 2015 Date of Report (Date of earliest event reported) NaturalShrimp Incorporated (Exact Name of Registrant as Specified in Charter) Nevada 000-54030 N/A (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 2068 North Valley Mills Road Waco, TX 76710 (Address of Principal Executive Offices) (646) 653-1910 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A amends the Current Report on Form 8-K of NaturalShrimp Incorporated, a Nevada corporation (the “Company”) filed on February 11, 2015 (the “Original Report”).The Original Report was filed to report the completion of the Company’s acquisition of substantially all of the assets (the “Acquisition”) of NaturalShrimp Holdings, Inc. (“NSH”) pursuant to an Asset Purchase Agreement, dated November 26, 2014, by and between the Company and NSH.In response to parts (a) and (b) of Item 9.01 of the Original Report, the Company stated that it would file the required financial information by amendment, as permitted by Items 9.01(a)(4) and 9.01(b)(2) of Form 8-K.The Company hereby amends the Original Report in order to provide part (a) of Item 9.01. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (a)Financial Statements of the Business Acquired The audited balance sheets of NSH as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2014 and 2013, are filed herewith as Exhibit 99.1 and are incorporated herein by reference. (b) Pro Forma Financial Information The unaudited pro forma balance sheet of the Company and the unaudited pro forma statement of operations giving effect to the Acquisition will be filed in a subsequent amendment to this Current Report on Form 8-K/A. (d) Exhibits Exhibit No. Description Audited Financial Statements of NaturalShrimp Holdings, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATURALSHRIMP INCORPORATED a Nevada corporation Dated: April _, 2015 By: /s/ Bill G. Williams Bill G. Williams Chief Executive Officer
